[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Before the court are motions for protective order filed by the defendants and objected to by the plaintiff, relating to the potential dissemination of discovery material by the plaintiff. No discovery having yet been taken, the dissemination of which is at issue, the court finds that the motions for protective order filed by the defendants are premature and fail to establish the good cause showing required by the practice book. Discovery is therefore ordered to proceed forthwith in the normal fashion and in accordance with a schedule set by the court. However, the responses to the discovery, including the transcripts of any depositions are hereby ordered sealed and not to be disclosed to third parties for a period of thirty (30) days following the filing of the defendants' responses or the issuance of a transcript, as the ease may be The nondisclosure and sealing order will expire at the end of the thirty-day period unless, during the thirty (30) day period, the defendants renew their respective motions with appendices, under seal, containing the material which they seek to be subject to a protective order. The appendices will then be subject to an in camera review by the court in conjunction with the motions. The defendants are also hereby ordered to articulate specific reasons for protection of the subject information as well as the scope of the protective orders keeping in mind that in each instance they must show good cause in accordance with the provisions of Practice Book § 13-5. A status conference for the purpose of setting a discovery schedule will be held on November 8, 2001 CT Page 14163 at 9:15 am.
Peck, J.